    Case: 1:13-cr-00515 Document #: 74 Filed: 10/09/18 Page 1 of 17 PageID #:670



                IN THE UNITED STATES DISTRICT COURT FOR THE
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )    CASE NO. 13 CR 515
                                                 )
       v.                                        )
                                                 )    JUDGE REBECCA R. PALLMEYER
DMITRY FIRTASH, et al.,                          )
                                                 )
               Defendants.                       )


 DMITRY FIRTASH AND ANDRAS KNOPP’S REPLY BRIEF IN SUPPORT OF THEIR
        MOTION FOR LEAVE TO FILE SUPPLEMENTAL AUTHORITY

       After Defendants Dmitry Firtash and Andras Knopp’s Motions to Dismiss were fully

briefed, the Second Circuit issued its affirming decision in United States v. Hoskins, 902 F.3d 69

(2d Cir. 2018). Hoskins is directly on point because it limits the reach of the Foreign Corrupt

Practices Act (“FCPA”) in a manner the government concedes would not cover Firtash or Knopp

as pled in Count V of the Indictment. (ECF No. 70, Gov. Resp. at 6 (admitting Congress

“omitt[ed] defendants Firtash and Knopp from principal liability” under the FCPA).) Unable to

distinguish Hoskins, which is directly on point, the government argues this Court should ignore

the Second Circuit’s treatment of the same FCPA conspiracy issue involved here.               The

government is forced to largely rely on a strained reading of Hoskins itself and analogies to

inapplicable cases. The Court should reject the government’s arguments, follow the Second

Circuit’s reasoned Hoskins opinion, and dismiss Count V.

       Hoskins considered a challenge to the FCPA and whether the government may employ

theories of conspiracy or complicity to charge a defendant with violating the FCPA even if the

defendant is not in the category of persons directly covered by the statute. The plain language of

the FCPA establishes three categories of persons it covers: (1) issuers of securities registered
    Case: 1:13-cr-00515 Document #: 74 Filed: 10/09/18 Page 2 of 17 PageID #:671



under the Securities Exchange Act, or any officer, director, employee, or agent of such issuer, or

any stockholder acting on behalf of the issuer, using interstate commerce in connection with the

payment of bribes; (2) American companies and American persons (i.e., a U.S. “domestic

concern”) using interstate commerce in connection with the payment of bribes; and (3) foreign

persons or businesses taking acts to further certain corrupt schemes, including ones causing the

payment of bribes, while present in the United States. Hoskins, 902 F.3d at 71 (citing 15 U.S.C.

§ 78dd-1 et seq.). After an extensive review of the FCPA and prior case precedent, the Second

Circuit held that “the FCPA defined precisely the categories of persons who may be charged for

violating its provisions” and “stated clearly the extent of its extraterritorial application” such that

any attempt to go outside those “carefully-drawn limitations” by resorting to use of the

complicity or conspiracy statutes is improper. Id. at 71–72.

       The government’s Indictment directly conflicts with Hoskins because it charges Firtash

and Knopp with conspiring to violate the FCPA when neither fit into the statute’s categories of

defendants. With respect to Firtash, the government does not and cannot argue otherwise. (See

Gov. Resp. at 2–3 (conceding that it “does not plan to present evidence that defendant Firtash

took any acts while located within the United States, or that either defendant Firtash or defendant

Knopp fell into any of the categories of individuals listed in Section 78dd-2 of the FCPA (i.e., an

officer, director, employee, agent, or stockholder of a domestic concern).”).) And while the

government claims it has “proof at trial” to establish that the plain language of the FCPA covers

Knopp (id. at 18), dismissal is still appropriate because the government has not pled as much in

the Indictment. See United States v. White, 610 F.3d 956, 958 (7th Cir. 2010) (“An indictment is

reviewed on its face.”); United States v. Gotti, 457 F. Supp. 2d. 411, 429–30 (S.D.N.Y. 2006)

(refusing to read the government’s additional allegations of money laundering into the



                                                  2
    Case: 1:13-cr-00515 Document #: 74 Filed: 10/09/18 Page 3 of 17 PageID #:672



indictment when deciding a pretrial motion to dismiss; “The Government may not broaden

Count Seven to include conduct not charged by the grand jury”).

       In light of Hoskins, and for the rest of the reasons set forth in Firtash and Knopp’s

motions (ECF Nos. 25, 31, 47), this Court should dismiss Count V.

                                    United States v. Hoskins

       The Hoskins defendant was a nonresident foreign national alleged to have participated in

a scheme to bribe officials in Indonesia in order to secure a $118 million contract from the

Indonesian government. Hoskins, 902 F.3d at 72. Hoskins worked for Alstom S.A., a global

company headquartered in France that provides power and transportation services. Id. The

alleged bribery scheme centered on Alstom’s American subsidiary, Alstom Power, Inc. (“Alstom

U.S.”). Id. The government alleged that Alstom U.S. and various individuals associated with

Alstom S.A. retained two consultants to bribe Indonesian officials to secure a power contract.

Id. The government also alleged that parts of the scheme occurred in the U.S., including the use

of a bank account in Maryland and meetings in the U.S. Id. Hoskins never worked for Alstom

U.S. in a direct capacity, nor traveled to the U.S. while the alleged scheme was ongoing. Id.

       The government charged Hoskins in Count One of the indictment with a two-object

conspiracy to violate the FCPA—the first constituting a violation of the prohibition on domestic

concerns or their agents from violating the FCPA, and the second constituting a violation of the

prohibition on foreign nationals or businesses from engaging in any acts relating to a bribery

scheme while present in the United States. Id. at 72–73. Hoskins moved to dismiss Count One.

U.S. v. Hoskins, 123 F. Supp. 3d 316, 317 (D. Conn. 2015). He argued that the FCPA prescribes

liability only for narrowly circumscribed groups—American companies and citizens; their

agents, employees, officers, directors, and shareholders; and foreign persons acting on American

soil—and that the government could not circumvent those limitations by charging him with
                                                3
    Case: 1:13-cr-00515 Document #: 74 Filed: 10/09/18 Page 4 of 17 PageID #:673



conspiring to violate the FCPA if he did not otherwise fit into the statute’s enumerated categories

of defendants. Id. at 319–20. The district court concluded that “Congress did not intend to

impose accomplice liability on non-resident foreign nationals who were not subject to direct

liability” under one of the statute’s provisions. Id. at 323–27. The court thus dismissed Count

One. 1 Id.

         On appeal, the Second Circuit considered the dismissal of Count One anew. Hoskins,

902 F.3d at 76. The court noted that it was generally appropriate to charge a person with

conspiring to commit a crime although that person may not directly commit the crime. Id. at 77

(citing Salinas v. United States, 522 U.S. 52, 64 (1997)). The court also noted, though, that this

principle is limited by the “affirmative legislative policy exception,” which applies when it is

clear that the legislature did not intend accomplice liability to extend to certain persons. Id. at

77–78.

         The Second Circuit analyzed, in great detail, the affirmative legislative policy exception

as applied in the two leading cases of Gebardi v. United States, 287 U.S. 112 (1932) and United

States v. Amen, 831 F.2d 373 (2d Cir. 1987). In Gebardi, the Supreme Court overturned a

woman’s conviction for conspiracy to violate the Mann Act, which outlaws transportation of a

woman across state lines for an immoral purpose. Gebardi, 287 U.S. at 118–123. The Court

reasoned that in enacting the Mann Act, the legislature purposefully declined to criminalize the

woman’s acquiescence to her own illegal transport. Id. at 121. As a result, the Court found that

holding the woman guilty of conspiracy would frustrate the intent of the legislature. Id. at 123.

         Amen examined whether it was proper to convict a defendant of conspiracy to violate the

continuing criminal enterprise statute, designed to reach the “kingpin” in an enterprise, when the


1
 The district court dismissed the first object of the conspiracy count except to the extent the government
could prove Hoskins was an agent of a U.S. domestic concern, and the second object in its entirety. Id.

                                                    4
    Case: 1:13-cr-00515 Document #: 74 Filed: 10/09/18 Page 5 of 17 PageID #:674



defendant himself was not the kingpin. Amen, 831 F.2d at 381–82. Applying Gebardi, the

Second Circuit reasoned that the charging statute similarly evinced an affirmative legislative

policy to limit conspiracy or accomplice liability to the “kingpin” individuals who Congress

intended as targets of the statute, and not third parties such as the defendant. Id. 2

        The Hoskins court “[a]ccept[ed] Gebardi’s teaching that conspiracy and complicity

liability will not lie when Congress demonstrates an affirmative legislative policy to leave some

type of participant in a criminal transaction unpunished.” Hoskins, 902 F.3d at 80. The Second

Circuit explicitly rejected the government’s narrow reading of Gebardi as foreclosing liability

for conspiracy or complicity only when (1) the defendant’s consent or acquiescence is inherent in

the substantive offense, or (2) the defendant’s participation in the crime is frequently, if not

normally a feature of the substantive criminal conduct. Id. at 81.

        Next, the Second Circuit looked to the FCPA’s text and structure to see if an affirmative

legislative policy exists to leave unpunished certain persons. Id. at 84. First, the court found the

plain language of the FCPA contains no provision assigning liability to persons who, like the

Hoskins defendant (and Firtash and Knopp), are nonresident foreign nationals, acting outside

American territory, who lack an agency relationship with a U.S. person, and who are not officers,

directors, employees, or stockholders of American companies. Id. (“[T]here is no text that

creates any liability whatsoever for the class of persons in question.”). Second, it held the

structure of the FCPA confirms that Congress purposefully excluded this class of persons

because the statute includes specific provisions covering every other possible combination of


2
  The government relies heavily on the Seventh Circuit’s disagreement with Amen in United States v.
Pino-Perez, 870 F.2d 1230 (7th Cir. 1989). But the Pino-Perez court acknowledged (as it must) the
principle established by the Supreme Court in Gebardi—that “[t]here had to be ‘an affirmative legislative
policy’ to create an exemption from the ordinary rules of accessorial liability.” Id. at 1234 (citing United
States v. Falletta, 523 F.2d 1198, 1200 (5th Cir. 1975) (quoting Gebardi, 287 U.S. at 123)). The same
principle applies here, so Pino-Perez does little to support the government’s position.
                                                     5
    Case: 1:13-cr-00515 Document #: 74 Filed: 10/09/18 Page 6 of 17 PageID #:675



nationality, location, and agency relation.       Id. at 84–85 (“The single, obvious omission is

jurisdiction over a foreign national who acts outside the United States, but not on behalf of an

American person or company as an officer, director, employee, agent, or stockholder.”). Third,

the court looked to the legislative history of the act to determine if there was a policy basis for

Congress to exclude this category of defendants from criminal liability. Id. at 85–95. Hoskins

found that the FCPA’s legislative history shows an affirmative intent by Congress to leave

foreign nationals like Hoskins (and Firtash and Knopp) outside the scope of the FCPA due to

specific concern about the scope of extraterritorial application of the statute and a desire that the

statute “not overreach in its prohibitions against foreign persons.” Id. at 94. The court thus

upheld, in relevant part, the district court’s dismissal of Count One of the indictment. 3 Id. at 98.

        The Second Circuit also held that the presumption against extraterritoriality

independently prevented the conspiracy charge. Id. at 95–97. Applying the principles set forth

by the Supreme Court in RJR Nabisco, Inc. v. European Cmty., 136 S. Ct. 2090 (2016), Hoskins

held that U.S. law does not apply extraterritorially without Congressional authorization and here,

the FCPA’s legislative history indicated that Congress explicitly limited the extraterritorial

application of the FCPA. Id. This separate, independent basis for dismissal applies here too. 4


3
  While the Second Circuit affirmed the district court’s conclusion regarding the general limitations on
charging conspiracy liability under the FCPA, it reversed in part and held that the defendant could be
liable for conspiring with foreign nationals who committed acts in the U.S. if the government proved that
the defendant was acting as an agent of the U.S. subsidiary. Id. at 97–98. That holding is inapplicable
here where it is not alleged that Defendants are domestic concerns or agents of a domestic concern.
4
  Contrary to the government’s claim, Defendants did not waive their right to contest the extraterritorial
reach of the FCPA charge. (See Gov. Resp. at 15 n.2.) The basis of Defendants’ argument with respect to
Count V was and is that Firtash and Knopp do not fall within the reach of the FCPA and the government
cannot circumvent that by charging conspiracy. (See, e.g., Firtash Mem. ISO Motion to Dismiss, ECF.
No. 25 at 20 (“The FCPA statute is restricted by its terms to an individual defendant’s actions in the
United States and it is impermissible to extend FCPA jurisdiction over Firtash by appealing to the
conspiracy statute.”).) That principle applies both with respect to whether the charge is deficient as a
matter of law and whether it can apply extraterritorially.

                                                    6
    Case: 1:13-cr-00515 Document #: 74 Filed: 10/09/18 Page 7 of 17 PageID #:676



                               Application of United States v. Hoskins

        The Second Circuit’s holding in Hoskins is directly applicable to Count V. Hoskins’

conclusion regarding the limited scope of the FCPA’s coverage to nonresident foreign nationals is

consistent with the reasoning of other courts that have addressed this question as well.

        In United States v. Castle, 925 F.2d 831 (5th Cir. 1991), for example, the Fifth Circuit

similarly concluded that foreign officials who accept bribes could not be prosecuted for

conspiracy to violate the FCPA because they could not be prosecuted directly for the same

conduct under the FCPA. 5 See also United States v. Blondek, 741 F. Supp. 116 (N.D. Tex. 1990)

(declining to extend the reach of the FCPA to foreign officials through application of the

conspiracy statute); United States v. Bodmer, 342 F. Supp. 2d 176, 181 n.6 (S.D.N.Y 2004) (“In

Gebardi, the Supreme Court held that where Congress passes a substantive criminal statute that

excludes a certain class of individuals from liability, the Government cannot evade

Congressional intent by charging those individuals with conspiring to violate the same statute.”).

        Thus, courts considering the scope of the FCPA’s reach have consistently held that the

text and structure of the statute demonstrate a Congressional intent to exclude certain persons

from liability. See Hoskins, 902 F.3d at 93–95; Castle, 925 F.2d at 835–36; Bodmer, 342 F. Supp.

2d at 182–89; Blondek, 741 F. Supp at 118–21. In fact, in Bodmer, the government conceded

that if the FCPA’s criminal penalties did not apply directly to the defendant, Gebardi precluded

him from criminal sanction for conspiring to violate the same. 342 F. Supp. 2d at 190.




5
  The government’s reliance on Castle to support its “necessary party” exception is misleading. (Gov.
Resp. at 6.) While the court in Castle acknowledged that the participation of foreign officials was
required in every case, it did not exclude foreign officials from conspiracy liability on that basis. Castle,
925 F.2d at 835–86. Instead, after an extensive review of the Gebardi principle and statutory text and
legislative history of the FCPA, it excluded foreign officials from conspiracy liability because it found “an
affirmative legislative policy” evidencing “Congressional intent not to prosecute foreign officials.” Id.
                                                     7
    Case: 1:13-cr-00515 Document #: 74 Filed: 10/09/18 Page 8 of 17 PageID #:677



        Here, the government argues that the Second Circuit’s holding in Hoskins is expansive

and inconsistent with binding Seventh Circuit precedent. (Gov. Resp. at 4, 8.) But Hoskins’

thorough analysis of the text, structure, and legislative history of the FCPA is directly applicable.

The government advances many of the same arguments that were presented, and ultimately

rejected, in Hoskins. And, while the government’s position in Hoskins and here is consistent

with a 2015–2016 Department of Justice Publication, 6 the Second Circuit has now expressly

rejected it. This Court should too and none of the government’s arguments have merit.

    1. The Government Improperly Limits Gebardi

        First, the government attempts to limit Gebardi as establishing an “extraordinary

inference” that Congress, by omitting a category of individuals from principal liability, also

intended to shield those persons from conspiracy liability. (Gov. Resp. at 5.) Instead, the

government claims that, aside from three narrow exceptions, Seventh Circuit law dictates that it

is always possible to charge a defendant with conspiracy, even where it is impossible to charge

the defendant with principal liability. (Id. at 5–6.) The three exceptions are: (1) when a crime is

so defined that participation by another is necessary to its commission but the necessary

participant has been omitted from principal liability; (2) when the offense involves the victim of

the crime; and (3) when the offense involves members of a group that the criminal statute seeks

to protect. (Id. (citing United States v. Pino-Perez, 870 F.2d 1230 (7th Cir. 1989)).) 7


6
  A Resource Guide to the U.S. Foreign Corrupt Practices Act, by the Criminal Division of the U.S.
Department of Justice and the Enforcement Division of the U.S. Securities and Exchange Commission at
34; available at: https://www.justice.gov/sites/default/files/criminal-fraud/legacy/2015/01/16/guide.pdf.
Because this document is a matter of public record, this Court can take judicial notice of and consider it in
deciding this motion to dismiss. Henson v. CSC Credit Servs., 29 F.3d 280, 284 (7th Cir. 1994).
7
  As set forth in Defendants’ reply, the government misconstrues the full context of the Pino-Perez
analysis by describing its exception as the “necessary party” exception and requiring the individual in
question to be indispensable to the alleged crime. (ECF. No. 47 at 32–34 & n.24.) The exception in
Pino-Perez is that if a statute specifies who can be guilty of a crime “necessarily involving” one or more
others, the legislature did not intend to include those others in the crime. Applied to the FCPA, this
                                                     8
    Case: 1:13-cr-00515 Document #: 74 Filed: 10/09/18 Page 9 of 17 PageID #:678



        The government advanced the same limited exceptions to conspiracy liability before the

district court in Hoskins (albeit condensed into two exceptions rather than three). Hoskins, 123

F. Supp. 3d at 322 (“[The government] maintains that [the Gebardi] exception only ‘applies in

two limited circumstances: (1) where a class of persons is a necessary party to the crime and was

specifically excluded from prosecution for the substantive violation by Congress (e.g., the

foreign official who receives the bribe payment under the FCPA, or the woman who is

transported across state lines under the Mann Act); or (2) where the substantive statute was

enacted to protect the class of person to which the individual belongs (e.g., victims).’”) The

district court found the government’s interpretation of Gebardi too narrow as Congressional

intent is evident in other circumstances as well. Id.

        In the Second Circuit, the government changed course entirely, arguing that Gebardi

applies only when (1) the defendant’s consent or acquiescence is inherent in the substantive

offense, or (2) the defendant’s participation in the crime is frequently, if not normally, a feature

of the substantive criminal conduct. Hoskins, 902 F.3d at 81. But the Second Circuit rejected

that position as well because the government’s arguments would “effectively circumscribe the

ability of the courts to ascertain congressional intent in enacting criminal statutes.” Id. The

same is true here and the Seventh Circuit has recognized as much regarding statutory intent. See,

e.g., United States v. McDonald, 453 F.3d 958, 960 (7th Cir. 2006) (“[T]he primary rule for

statutory construction is to give effect to the intent of the legislature.”)




principle means that when the legislature defined the three categories of persons who the government may
prosecute under the FCPA, the legislature meant to exclude the parties it did not include, namely foreign
officials (like the defendants in Castle and Blondek) and foreign nationals who do not act in furtherance
of the corrupt payment in the United States (like the defendant in Hoskins and Defendants here).


                                                   9
   Case: 1:13-cr-00515 Document #: 74 Filed: 10/09/18 Page 10 of 17 PageID #:679



   2. The Government Misreads the Text and Structure of the FCPA

       Second, the government argues that the FCPA’s text and structure do not signal an intent

to prevent conspirator liability from applying to foreign nationals, like Firtash and Knopp, who

are not agents of domestic concerns and who did not commit any acts while physically present in

the United States. (Gov. Resp. at 8–11.) The government relies on Ocasio v. United States, 136

S. Ct. 1423 (2016), to support its argument that “the fact that a statute is written so as to directly

cover a limited category of persons does not alone support insulating others from secondary

liability, . . . even where the categories are carefully delineated.” (Gov. Resp. at 9.)

       Ocasio examined whether it was possible to convict the defendant, a police officer, of

conspiring to violate the Hobbs Act. Ocasio, 136 S. Ct. at 1427. In Ocasio, the defendant had

accepted money from owners of an automobile shop to direct car accidents to their

establishment. Id. He was convicted of conspiring with those shop-owners to violate the Hobbs

Act, which criminalizes obtaining property from another with his consent and under color of

official right—i.e., taking a bribe. Id. at 1428–29. The defendant in Ocasio argued that there

was no basis to convict him because his alleged coconspirators (the shop-owners) were not

capable of committing the substantive offense. Id. at 1429. The Supreme Court rejected this

argument, relying on the uncontroversial principle that it is generally possible to convict a person

of conspiring to commit a crime that he cannot personally commit. Id. at 1430–32. But the

Supreme Court did not address the question at the heart of Gebardi (and here): whether

Congress, in crafting the statute at issue, intended to exclude certain individuals from liability.

       Hoskins also considered Ocasio, finding that “the unique features of Hobbs Act extortion

limit Ocasio’s helpfulness to the government”:

               Because the Supreme Court did not agree that the Hobbs Act
               manifested . . . any intention to limit liability for the payer of a
               bribe, the Court rejected the argument that conspiracy liability
                                                  10
   Case: 1:13-cr-00515 Document #: 74 Filed: 10/09/18 Page 11 of 17 PageID #:680



               should be circumscribed based on any such limitation.
               Consequently, the case does not demonstrate a narrowing of the
               affirmative-legislative-policy exception, but simply a situation
               where there was no affirmative legislative policy to leave the bribe
               payers unpunished. Moreover, Ocasio’s independent ruling that
               incapacity to commit a substantive offense does not, without more,
               preclude conspiracy or complicity charges, is merely a
               reaffirmation of the common-law principle addressed above, not an
               abdication of the affirmative-legislative-policy exception.

Hoskins, 902 F.3d at 82–83 (citation omitted). Similarly, here, the government’s reliance on

Ocasio does nothing to offset Defendants’ argument (with which the Second Circuit agreed), that

if the legislature has carefully limited the FCPA’s application to certain classes of individuals,

the prosecution cannot circumvent this result through use of the conspiracy statute.

       The government also claims that “[t]here is nothing in the statutory text or structure of

the FCPA that suggests that Congress wished to exempt foreign nationals who mastermind or

supervise from abroad a bribery scheme involving a domestic concern” and that the “FCPA’s

text and structure reveal that the FCPA was intended to apply expansively on the bribe-paying

side of the offense, and [] encompass[] a wide array of individuals who act on behalf of U.S.-

linked entities, without regard to their nationality.” (Gov. Resp. at 10–11.) Not so.

       Congress carefully considered the extent to which the FCPA should apply to foreign

nationals, and enacted clearly-defined limits accordingly. While it is possible to prosecute

American companies, citizens, and residents for any conduct they engage in, world-wide, for

making a corrupt payment to a foreign official, foreign nationals are only liable under the FCPA

if they are an officer, director, employee, or agent of a U.S. company, or if they take action in the

United States in furtherance of a scheme to make such a corrupt payment. Thus, the FCPA does

not apply broadly to foreign nationals on the (alleged) bribe-paying side. Instead, the statute’s

express terms apply to foreign nationals acting overseas only if they are an officer, director,

employee, or agent of a U.S. company. These limitations make sense in light of legislative
                                                 11
   Case: 1:13-cr-00515 Document #: 74 Filed: 10/09/18 Page 12 of 17 PageID #:681



history revealing Congress’ legitimate concerns about the scope of U.S. law related to foreign

citizens acting abroad. See Blondek, 741 F. Supp. at 119 (noting that the drafters of the FCPA

were “well aware of, and actively considered, the ‘inherent jurisdictional, enforcement, and

diplomatic difficulties’ raised by the application of the bill to non-citizens of the United States”).

   3. The Government’s Arguments as to the Legislative History of the FCPA are
      Unavailing

       Third, the government takes issue with Hoskins’ reliance on, and reading of, the

legislative history of the FCPA. The government first attempts to distinguish Hoskins by arguing

that it impermissibly “resort[s] to legislative history” instead of looking to the text and structure

of the statute to determine an affirmative Congressional policy. (Gov. Resp. at 7–8.) This

argument is wrong. Hoskins “ke[pt] with traditional principles of statutory interpretation” by

starting with “the language [of the FCPA statute] itself.” Hoskins, 902 F.3d at 81 & n.5; see also

id. at 84 (“We begin with the text of the statute.”); Hoskins, 123 F. Supp. 3d at 322–23 (“The

clearest indication of legislative intent is the text and structure of the FCPA, which carefully

delineates the classes of people subject to liability and excludes nonresident foreign nationals

where they are not agents of a domestic concern or did not take actions in furtherance of a

corrupt payment within the territory of the United States.”). Hoskins also recognized, however,

that in situations where, as here, the statute is susceptible to divergent understandings, the court

may look to the statutory scheme as a whole to discern an affirmative legislative policy. Id. The

Seventh Circuit consistently recognizes the same bedrock principles and this Court should follow

them too. See, e.g., United States v. Markgraf, 736 F.2d 1179, 1182 (7th Cir. 1984) (“Our task,

then, is the same as it is in any case involving statutory interpretation: to determine congressional

intent. In determining this intent, courts customarily look to several factors: the language of the

statute [and] the legislative history.”); United States v. Palumbo Bros., Inc., 145 F.3d 850, 865


                                                  12
   Case: 1:13-cr-00515 Document #: 74 Filed: 10/09/18 Page 13 of 17 PageID #:682



(7th Cir. 1998) (“When the language of a statute is not clear, however, the Supreme Court

concluded that courts should examine congressional intent and legislative history underlying the

statute to determine whether there is a clearly expressed legislative intention to the contrary.”).

       The government then argues that, even if the legislative history is proper to consider,

there is no affirmative intent in the FCPA’s legislative history to limit conspiratorial liability for

foreign national defendants like Firtash and Knopp. (Gov. Resp. at 12–15.) The government

takes issue with the Second Circuit’s reliance on an April 6, 1977 Senate markup session

amending an early version of the Senate bill (that would eventually become the FCPA) by

adopting two amendments to cover individuals directly when the prior version of the bill applied

only to companies. (Id. at 12.) According to the government, the Second Circuit’s interpretation

of this legislative history as signaling Congress’s intent to adopt an approach “that was not

reliant on conspiracy or complicity theories” and instead “defined, with great precision, who

would be liable” is incorrect. (Id. (citing Hoskins, 902 F.3d at 87–88).)

       Defendants do not dispute that the principal focus of the FCPA when it was first enacted

was on bribery by U.S. companies. See Castle, 925 F.2d at 834; Bodmer, 342 F. Supp. 2d at 186.

As the Second Circuit explained, an earlier draft evidenced the Senate’s intention to create

individual liability using the conspiracy and complicity statutes rather than by enumerating

particular individuals who could be liable within the statute’s text. Hoskins, 902 F.3d at 87. But

the markup session specifically addressed concerns regarding individual liability by significantly

clarifying the classes of persons liable under the statute and “reducing the bill’s reliance on

conspiracy and complicity theories.”       Id. (emphasis added).      The Second Circuit is right.

Regardless, the Second Circuit relied on far more of the statute’s legislative history than a single

mark-up session when it concluded that “[t]he strands of the legislative history demonstrate, in



                                                 13
   Case: 1:13-cr-00515 Document #: 74 Filed: 10/09/18 Page 14 of 17 PageID #:683



several ways, the affirmative policy described above: a desire to leave foreign nationals outside

the FCPA when they do not act as agents, employees, directors, officers, or shareholders of an

American issuer or domestic concern, and when they operate outside United States territory.” Id.

at 93–94 (emphasis added).

       The government further resorts to claims that the FCPA could not have intended to

exclude from liability the “high-level foreign nationals who direct United States-based actors in

criminal conduct, while punishing foreign national underlings.” (Gov. Resp. at 14–15.) This

ignores that the terms of the FCPA do not apply to someone in Firtash’s position—i.e., a non-

officer, director, employee, or agent of a U.S. company. If Congress wanted to extend liability to

these persons, it would have included them in its text. See Patriotic Veterans, Inc. v. Indiana,

736 F.3d 1041, 1047 (7th Cir. 2013) (“The preeminent canon of statutory interpretation requires

that courts presume that the legislature says in a statute what it means and means in a statute

what it says there.”) (citing BedRoc Ltd. v. United States, 541 U.S. 176, 183 (2004)). Moreover,

if Congress wanted or wants to add them, it can. See Neal v. United States, 516 U.S. 284, 295

(1996) (“Congress is free to change this Court’s interpretation of its legislation.”).

   4. The Presumption Against Extraterritoriality Applies to Count V

       Fourth, the government argues that the presumption against extraterritoriality does not

apply to the FCPA charge. (Gov. Resp. at 15–18.) The Hoskins court directly addressed this

issue and held that the territorial limitations of the FCPA preclude liability for a foreign national

who is not an agent, employee, officer, director, or shareholder of an American issuer or

domestic concern unless that person commits a crime within the territory of the United States.

Hoskins, 902 F.3d at 95–97. The Second Circuit foreclosed the government from expanding the

extraterritorial reach of the FCPA by recourse to the conspiracy and complicity statutes. Id. The

government’s “respectful[] disagree[ment]” with this holding is unavailing. (Gov. Resp. at 17.)
                                                 14
    Case: 1:13-cr-00515 Document #: 74 Filed: 10/09/18 Page 15 of 17 PageID #:684



    5. Principles of International Comity and the Fugitive Disentitlement Doctrine Do Not
       Demand a Different Result

        Fifth and finally, the government resorts to argument on the fugitive disentitlement

doctrine and principles of international comity.          (Gov. Resp. at 19–20.)         As discussed in

Defendants’ reply in support of their motion to dismiss, there is no risk of dual proceedings in

Austria and the United States and principles of international comity do not counsel against this

Court ruling on Defendants’ motions. (ECF No. 47 at 1–5.) Nor is Defendants’ motion to cite

supplemental authority the appropriate place to rehash those arguments. Moreover, to the extent

the government is now asking the Court to apply the fugitive disentitlement doctrine to bar

Defendants from “litigating from abroad” (Gov. Resp. at 19), the government waived this

argument by failing to raise it until the instant motion. See United States v. Collins, 361 F.3d

343, 349 (7th Cir. 2004). 8




8
  While the government unfairly characterized Knopp as a “fugitive” in its opposition brief, which
Defendants dispute (ECF No. 47 at 4–5), it did not invoke the fugitive disentitlement doctrine as a bar to
this Court ruling on Defendants’ motions to dismiss. Even if it had, the Seventh Circuit’s decision in In re
Hijazi, 589 F.3d 401, 414 (7th Cir. 2009)—in which the Seventh Circuit took the unusual step of issuing a
writ of mandamus directing the district court to rule on the defendant’s motion to dismiss the indictment
despite the defendant remaining in a jurisdiction outside the United States—teaches that the doctrine has
no application here where both Firtash and Knopp are similarly situated to the Hijazi defendant.
                                                    15
   Case: 1:13-cr-00515 Document #: 74 Filed: 10/09/18 Page 16 of 17 PageID #:685



Dated: October 9, 2018                Respectfully submitted,

                                      /s/ Dan K. Webb

                                      Dan K. Webb
                                      Matthew R. Carter
                                      Alison S. Cooney
                                      WINSTON & STRAWN LLP
                                      35 West Wacker Drive
                                      Chicago, IL 60601
                                      (312) 558-5600
                                      dwebb@winston.com
                                      mcarter@winston.com
                                      acooney@winston.com

                                      Attorneys for Dmitry Firtash


                                      /s/ Carolyn Pelling Gurland

                                      Carolyn Pelling Gurland
                                      WHITE & CASE LLP
                                      227 West Monroe Street
                                      Suite 3900
                                      Chicago, IL 60606-5055
                                      carolyn.gurland@whitecase.com

                                      Attorney for Andras Knopp
   Case: 1:13-cr-00515 Document #: 74 Filed: 10/09/18 Page 17 of 17 PageID #:686




                                  CERTIFICATE OF SERVICE

       I, Dan K. Webb, hereby certify that on October 9, 2018, the foregoing was served upon

the following via ECF:


Amarjeet Singh Bhachu
Michael Thomas Donovan
United States Attorney’s Office
219 South Dearborn Street
Suite 500
Chicago, IL 60604
(312) 353-5300

Jonathan Robell
U.S. Department of Justice
Criminal Division, Fraud Section
1400 New York Avenue NW
Washington, DC 20530
(202) 616-5136



                                           /s/ Dan K. Webb
                                           Dan K. Webb
